Name: Decision of the EEA Joint Committee No 192/1999 of 17 December 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: environmental policy;  European construction;  cooperation policy;  management
 Date Published: 2001-03-15

 Avis juridique important|21999D0192Decision of the EEA Joint Committee No 192/1999 of 17 December 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 074 , 15/03/2001 P. 0032 - 0033Decision of the EEA Joint CommitteeNo 192/1999of 17 December 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 8/94 of the EEA Joint Committee of 7 June 1994(1).(2) Protocol 31 to the Agreement should be amended in order to allow for participation from the EFTA States in the European consultative forum on the environment and sustainable development (Commission Decision 97/150/EC)(2),HAS DECIDED AS FOLLOWS:Article 1The first indent in Article 3(1) of protocol 31 to the Ageement shall be replaced by the following:"- policy and action programmes on the enviroment and, in particular, in the framework of Community activities which may result from the following Community acts:- 493 Y 0517: Resolution of the Council and the representatives of the Governments of the Member States, meeting within the Council of 1 February 1993 on a Community programme of policy and action in relation to the environment and sustainable development (OJ C 138, 17.5.1993, p. 1),- 397 D 0150: Commission Decision 97/150/EC of 24 February 1997 on the setting-up of a European consultative forum on the environment and sustainable development (OJ L 58, 27.2.1997, p. 48)."Article 2This Decision shall enter into force on 18 December 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 198, 30.7.1994, p. 142.(2) OJ L 58, 27.2.1997, p. 48.